Citation Nr: 0734113	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-37 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran died before the Board promulgated a decision on 
his appeal.


CONCLUSION OF LAW

Due to the death of the veteran, the Board does not have 
appellate jurisdiction to review the claim.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A copy of a death certificate shows that the veteran died on 
July [redacted], 2007, before the Board promulgated a decision on his 
appeal.



As a matter of law, a claim does not survive the death of the 
claimant. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal has 
become moot by virtue of the death of the veteran and the 
appeal must be dismissed for the lack of jurisdiction. 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.


ORDER

The appeal is dismissed.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


